DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to claims filed on 1/15/2021 in relation to application 15/787,386.
The Pre-Grant publication # 20180261115 is issued on 9/13/2018
4. 	Claims 1-57, 73, 87 cancelled. Claims 75-80 withdrawn.
Electronic Terminal Disclaimer to obviate provisional double patenting rejection over application #13/879,589 (now patent US9940844) approved on 3/21/2018.
5.	Claims 58-72, 74, 81-86, 88, 89 are in conditions of allowance.

The following is a statement of reasons for the indication of allowable subject matter:
 The claimed invention is directed to computer system. The determination of cognitive ability is achieved by collected information using specific input devices aided by non-conventional processing steps to display results. The input device comprises a motion/position sensor, exercise equipment or both: and wherein the computer device is configured to use the motion/position sensor, exercise equipment or both, to measure input data indicative of physical actions of the individual to obtain the first response and/or the second response.
The processes in the claim recitation provide specificity and particularly an efficient evaluation of an individual's cognitive skill. This adds to special operability of computer machines. The computer device receives multiple response; analyze the difference in the individual’s performance from performing various task without interference and with interference. 
The subject matter claimed in the instant application, as amended, is a computer device configured to use the input device of motion or position sensor exercise equipment to measure data indicative of physical actions of the individual to obtain the first response and/or the second response. The one or more memory storage devices further comprise computer executable 
The instant child application presents a first interference with the first task, the first task requiring a second response from the individual to the first task in the presence of an interference via the input device, wherein the first interference diverts the individual's attention from the first task and is selected from the group consisting of a distraction and an interruptor; and receiving data corresponding to the individual's first and second responses, wherein the computer device is configured to use the input device to measure data indicative of physical actions of the individual to obtain the first response and/or the second response; and altering a parameter of the cognitive skill measurement program based on the received data.


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is disclosed in attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/S.Z/          	Examiner, Art Unit 3715 

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715